DETAILED ACTION

The following is a final office action is response to communications received on 01/31/2022.  Claims 1-7 & 9-21 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/31/2022 with respect to claims 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jantzen et al. (US 8.764,813).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    626
    1095
    media_image1.png
    Greyscale

Regarding Claim 19, Jantzen teaches a stent (1100), comprising; a tubular scaffold having a first end (shown) and a second end (shown), the tubular scaffold including: 
a plurality of filaments (shown; Col 5: lines 44-49) extending between the first end and the second end;
a first tubular biodegradable region (b) positioned at a discrete location longitudinally adjacent to a second tubular biodegradable region (c) such that the first tubular biodegradable region (b) is located closer to the first end (shown) than the second tubular biodegradable region (c), wherein each of the first tubular biodegradable region and the second tubular biodegradable region defines a tubular region extending circumferentially entirely around a lumen of the tubular scaffold (Col 5: lines 44-49); 
wherein the plurality of filaments (shown) defining the first tubular biodegradable region (b) includes a plurality of first biodegradable portions (1134) arranged around the tubular region of the first tubular biodegradable region, and wherein the plurality of filaments (shown) defining the second tubular biodegradable region (c) includes a plurality of second biodegradable portions arranged (1132) around the tubular region of the second tubular biodegradable region; 
wherein the first biodegradable portions (1134) located within the first tubular biodegradable region are configured to degrade at a first rate of degradation (Col 12: lines 23-25); 
wherein the second biodegradable portions (1132) located within the second tubular biodegradable region are configured to degrade at a second rate of degradation (Col 12: lines 37-40); and
wherein the first rate of degradation is faster than the second rate of degradation such that the first tubular biodegradable region having the first biodegradable portions fully degrades faster than the second tubular biodegradable region having the second biodegradable portions (Col 12: lines 42-47).
Regarding Claim 20, Jantzen teaches wherein the stent further comprises a first catalyst disposed along discrete portions of each of the plurality of filaments in the first tubular biodegradable region, wherein the first catalyst includes an enzyme (Col 13: lines 50-54); wherein the plurality of filaments in the second tubular biodegradable region are devoid of the first catalyst (Col 13: lines 50-54).

Allowable Subject Matter
Claims 1-7 & 9-18 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amis et al. (US 2005/0043783) teaches a stent (10), comprising; a tubular scaffold having a first end and a second end, the tubular scaffold including: 
a plurality of filaments (16a, 16b, and 16c) extending between the first end and the second end; a first tubular biodegradable region positioned at a discrete location longitudinally adjacent to a second tubular biodegradable region such that the first tubular biodegradable region is located closer to the first end than the second tubular biodegradable region, wherein each of the first tubular biodegradable region and the second tubular biodegradable region defines a tubular region extending circumferentially entirely around a lumen of the tubular scaffold; wherein the plurality of filaments defining the first tubular biodegradable region includes a plurality of first biodegradable portions arranged around the tubular region of the first tubular biodegradable region, and wherein the plurality of filaments defining the second tubular biodegradable region includes a plurality of second biodegradable portions arranged around the tubular region of the second tubular biodegradable region [0024]; wherein the first biodegradable portions located within the first tubular biodegradable region are configured to degrade at a first rate of degradation; wherein the second biodegradable portions located within the second tubular biodegradable region are configured to degrade at a second rate of degradation [0024]; and wherein the first rate of degradation is faster than the second rate of degradation such that the first tubular biodegradable region having the first biodegradable portions fully degrades faster than the second tubular biodegradable region having the second biodegradable portions [0024].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774